DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations of “first conically tapering region is exclusively provided with at least one of the plurality of second rails, wherein the second conically tapering region is exclusively provided with at least one of the plurality of second rails” which renders the claim indefinite. It is unclear how both of the first and second conically tapering regions can exclusively have the second rails. If both regions have the rails then the rails are not exclusive to one of the regions. This claim seems to be written backwards. The second rails could be exclusively provided to the first and second regions.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 12, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Grether (US 11286050 B2).
Regarding Claim 1 Grether discloses A rail arrangement for an inner space of an aircraft comprising:
a floor structure (1000) configured to be positioned in the inner space (interior of 102);
a plurality of first rails (312) arranged in a first portion (1302) of the floor structure parallel with each other and in a first extent direction (See Fig. 3) of the floor structure and constructed to receive passenger seats (312 are called “seat tracks”),
only (since 1606 is only used in specific spots of the aircraft) a plurality of second rails (1606) arranged parallel with each other in a second portion (“forward or rearward of the overwing section”; See Column 7 Line 10) of the floor structure and arranged in a second extent direction (see unlabeled orientation of 1606 in Fig. 11 compared to 1112, 1112 corresponds to 312 of the overwing section 1302) of the floor structure and constructed to receive securing means for securing fittings (1606 are called “cargo fitting”; See Column 9 Line 54),
wherein the second extent direction (y) extends transversely (compare directions of 1606 and 1112/312 in Fig. 11) relative to the first extent direction (x), wherein the second portion follows the first portion in the first extent direction (x), and
wherein the second rails are fixed at positions (along the length of the floor) of the floor structure in the first extent direction (x).

Regarding Claims 2-6, 12, and 13 Grether further discloses:
2. The rail arrangement according to claim 1, wherein each of the second rails (1606) has an elongate rail member (1307) having a support face (top of 1308), an elongate hollow space (volume above 1502) formed in the rail member and two support flanges (1400 and 1402) arranged at mutually opposing longitudinal sides of the rail member and extending from the longitudinal sides flush with the support face outwards.

3. The rail arrangement according to claim 1, wherein each of the second rails is clamped with a plurality of clamps (1500) to carriers (1406) of the floor structure.

4. The rail arrangement according to claim 3, wherein each of the clamps has a first member (bottom horizontal flange of 1500 in fig. 15) for pressing on a carrier (1306) and a second member (at 1502, See Fig. 15) for securing the clamp to a second rail (at 1307), and
wherein the second member has a first securing means for receiving a second securing means coupled to the relevant second rail (more detail in claim 5+6 below).

5. The rail arrangement according to claim 4, wherein the second member has a bearing projection (1410) configured to be placed on a hole (1408) in the second rail, wherein a diameter of the hole is less than an outer dimension of the bearing projection.

6. The rail arrangement according to claim 4, wherein one of the first securing means and the second securing means is a hole or a threaded hole and wherein the other of the first securing means and the second securing means is a screwing means (as required by “screws”; See Column 8 Line 64).

12. The rail arrangement according to claim 1, further comprising covering strips (314) for covering the second rails, wherein the covering strips are constructed so as to correspond to the second rails.

Claim 13 is rejected using the same elements and reasoning as outlined in regard to Claim 1, and regarding the newly added “exclusively provided” which is similar to the new “only” limitation in Claim 1, the second rails 1606 are exclusively provided “forward or rearward of the overwing section” (See Column 7 Line 10). Additionally, Grether discloses An aircraft (100).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Grether as applied to claims 1-6, 12, and 13 above, and further in view of Bentley (US 2004/0195451 A1). Grether teaches the aircraft above and further discloses “”disposed forward or rearward of the overwing section of the main deck of the aircraft” in Column 7 Line 10 but does specifically say tapering sections or doors. Bentley teaches putting different rails in the tapering sections of the aircraft (See Fig. 1). At the time of invention it would have been obvious to one of ordinary skill in the art to provide the aircraft of Grether:
wherein the first portion is arranged in a cylindrical region of the inner space and wherein the second portion is arranged in a tapering region of the inner space; and
wherein second rails are arranged at least in a conically tapering region of the inner space in front of front doors or behind rear doors;
wherein the second portion comprises a front second portion (nose cone) and a rear second portion (tail cone);
wherein the front second portion comprises a first conically tapering region and a first transition region between the first conically tapering region and the first portion, and wherein the rear second portion comprises a second conically tapering region and a second transition region between the second conically tapering region and the first portion;
wherein the first conically tapering region is exclusively provided with at least one of the plurality of second rails, wherein the second conically tapering region is exclusively provided with at least one of the plurality of second rails; and
wherein the first transition region is provided with at least first one of the plurality of second rails and at least first one of the plurality of first rails independent of the at least first one of the plurality of second rails, and wherein the second transition region is provided with at least second one of the plurality of second rails and at least second one of the plurality of first rails independent of the at least second one of the plurality of second rails;
since Grether uses the second rails everywhere except the overwing sections and Bentley shows the seats in the conical areas. The motivation for doing so would have been to fill up as much of the fuselage with seating as possible. Essentially the resulting combination is the following illustration:

    PNG
    media_image1.png
    1613
    996
    media_image1.png
    Greyscale

1606 type rails are present everywhere including the tapered sections of the aircraft, EXCEPT above the wing box. 

Response to Arguments
Applicant's arguments filed 08/23/2022 have been fully considered but they are not persuasive.
On Page 7 applicant mistakenly assumes that the rejection was supposed to point to element 1006 instead of 1606. The examiner meant to use cargo fittings 1606, which have a rail portion, See Fig. 16D. Additionally in Column 9 Line 52-54 Grether points out that “cargo fittings 1600, 1602, 1604, 1606 can correspond to the example cargo fittings 318, 1010, 1312 of FIGS. 3-15”. Element 1006 is not being used in the rejection so these arguments are seen to not be commensurate with the rejection.
On Pages 8 and 9, applicant describes the new dependent claims and how they are supported. These new claims have been addressed above in the 103 rejection. There is a first portion above the wing box. There is a second portion that has a front second portion ahead of the wing box and a rear second portion behind the wing box. The associated cargo fittings 1606 are then used throughout the second portion including the conical portions of the fuselage.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M O'HARA whose telephone number is (571)270-5224. The examiner can normally be reached Monday - Friday, 9AM - 5PM eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua D Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN M O'HARA/Primary Examiner, Art Unit 3642